OPINION *Page 2 
{¶ 1} Appellant Leelun Quinn Domin appeals the February 12, 2007 Judgment Entry of the Stark County Court of Common Pleas, Juvenile Division, which overruled his objection to a magistrate's finding of delinquency, and adopted the Magistrates Decision [Order] as its order. Plaintiff-appellee is the State of Ohio.
                       STATEMENT OF THE CASE1 {¶ 2} Appellant was found delinquent by reason of menacing after a trial before the magistrate. The Magistrates Order filed November 22, 2006, indicates under the section titled "FINDINGS OF FACT" the following:
 {¶ 3} "Juvenile request that disposition be stayed pending appeal of the adjudication. Interim order will include good behavior in home, school and community and mandatory school attendance."
 {¶ 4} Further down within that same section, the magistrate lists the following as the "interim orders":
 {¶ 5} "All case costs have been waived.
 {¶ 6} "Have full school attendance; a medical/doctor excuse is required for any absence or tardy.
 {¶ 7} "Have good behavior in home, school, and the community.
 {¶ 8} "Have no contact with Brad Nagy that is unsupervised."
 {¶ 9} The last three interim orders were repeated in the section titled "TOTAL DISPOSITION". *Page 3 
 {¶ 10} Appellant filed an objection to the Magistrates Order. The trial court overruled Appellant's objection via Judgment Entry filed February 12, 2007, in which the trial court approved and adopted the Magistrates Decision [Order]. It is from that judgment entry Appellant prosecutes this appeal, assigning as error:
 {¶ 11} "I. THE TRIAL COURT ERRED BY FINDING THE APPELLANT DELINQUENT OF THE CRIME OF MENACING, A VIOLATION OF OHIO REVISED CODE SECTION 2903,22(A), BECAUSE THERE WAS INSUFFICIENT EVIDENCE THAT THE STATEMENTS MADE BY APPELLANT WERE MADE TO A PARTICULAR PERSON.
 {¶ 12} "II. THE TRIAL COURT ERRED WHEN IT FOUND THE APPELLANT DELINQUENT FO [SIC] THE CHARGE OF MENACING WHEN THERE WAS NO EVIDENCE THAT WOULD INDICATE WHO THE INTENDED VICTIMS WERE" *Page 4 
 {¶ 13} We dismiss this case for lack of jurisdiction because of the absence of a final appealable order. A finding of delinquency without disposition does not constitute a final appealable order. In reSekulich (1981), 65 Ohio St.2d 13. When read in its entirety, we conclude the Magistrates Order reflects the magistrate stayed disposition pending appeal of the adjudication and issued interim orders. It appears to us there has been no disposition.
  Hoffman, P.J. Edwards, J. and Delaney, J. concur. *Page 5
                             JUDGMENT ENTRY
For the reason stated in our accompanying Memorandum-Opinion, this appeal is ordered dismissed. Costs to Appellant.
1 A rendition of the facts is unnecessary for our disposition of this appeal. *Page 1